Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 10 April 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir,
                            Head Quarters New Windsor April 10th 81
                        
                        I had the pleasure of receiving yr Excellency’s letter of the 6th instant only two hours ago. We are greatly
                            indebted to The Chevalier Des Touches for the disposition he shows to undertake the expedition to Penobscot and to you for
                            your readiness to furnish a detachment of troops for the same purpose. The object is certainly worth attention and if it
                            can be effected will be very agreeable to the States particularly to those of the East. Mr Des touches can best judge
                            from the situation of the enemys fleet how far it may be attempted with prudence, and Your Excellency from the information
                            you have recently received what number of troops will be sufficient for the enterprise. I am persuaded it will be
                            calculated how far it is probable the enemy may follow with a part of their fleet—whether the post can be carried by a
                            coup de main, or may require so much time as to make it likely the operation will be interrupted before its conclusion—in
                            case of a superior squadron being sent by the enemy what possibility there is of protection or a safe retreat for the
                            ships and even for the land force (though an unsettled country) All these are points too important not to have been well
                            weighed, and your conversations with the Massachusetts deputies will have been able to enlighten you upon them. The
                            confidence I have in your judgment assures you the concurrence of my sentiments in whatever you may do, on the occasion. I
                            will only take the liberty to remark two things—one that it appears to me frigates without any ships of the line will
                            answer the purpose as well as with them and less will be risked than by dividing the body of the fleet. Frigates
                            (including the forty fours) will afford a safe escort to the troops against any thing now in those seas, and with respect
                            to a detachment from the enemys fleet it would be always proportioned to the force we should send and if we have two sixty
                            fours they would even be an object for their whole fleet. The other observation I would make is that as dispatch is
                            essential to success, it will in my opinion be adviseable not to depend on any cooperation of the Militia, but to send at
                            once such a force from your army as you deem completely adequate to a speedy reduction of the post. The country in the
                            neighbourhood of Penobscot is too thinly inhabited to afford any resource of Militia there and to assemble and convey them
                            from remote places would announce your design, retard your operations and give leisure to the enemy to counteracct you.
                            Indeed I would recommend, for the sake of secrecy to conceal your determination from the state itself.
                        These hints you will be pleased to make use of only so far as they appear to be well founded. I am with great
                            esteem & personal attachment Yr Excellys Most Obed. servt.

                        
                            P.S. I inclose a piece of intelligence just received from the President of Congress.
                        

                    